                                                                      JS-6
 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   JOSE ANTONIO HERNANDEZ             ) Case No. ED CV 19-1887-ODW (SP)
     VELASQUEZ                          )
12                                      )
                         Petitioner,    )
13                                      )           JUDGMENT
                   v.                   )
14                                      )
     KEVIN McALEENAN, et al.,           )
15                                      )
                         Respondents.   )
16
17        Pursuant to the Order Accepting Findings and Recommendation of United
18 States Magistrate Judge,
19        IT IS HEREBY ADJUDGED that the Petition is denied and this action is
20 dismissed without prejudice.
21 O
22 Dated: _March 25, 2020
23
                                         _______________________________
24
                                         HONORABLE OTIS D. WRIGHT II
25                                       UNITED STATES DISTRICT JUDGE
26
27
28
